USCA11 Case: 21-12437      Date Filed: 04/11/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12437
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
JEFFERY STEPHEN HECK, JR.,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
          D.C. Docket No. 6:20-cr-00149-CEM-GJK-1
                   ____________________
USCA11 Case: 21-12437         Date Filed: 04/11/2022    Page: 2 of 2




2                      Opinion of the Court                 21-12437


Before ROSENBAUM, NEWSOM, and GRANT, Circuit Judges.
PER CURIAM:
        Darlene Geiger, appointed counsel for Jeffery Heck in his di-
rect criminal appeal, has moved to withdraw from further repre-
sentation of the appellant and filed a brief pursuant to Anders v.
California, 386 U.S. 738 (1967). Our independent review of the en-
tire record reveals that counsel’s assessment of the relative merit of
the appeal is correct. Because independent examination of the en-
tire record reveals no arguable issues of merit, counsel’s motion to
withdraw is GRANTED, and Heck’s conviction and sentence are
AFFIRMED.